Citation Nr: 0015402	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for claimed Hodgkin's 
lymphoma for the purpose of accrued benefits.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from October 
1950 to October 1954.  He died on August [redacted], 1994, 
and the appellant is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the RO.  

In December 1998, the Board remanded the case for additional 
development of the record.  

In January 2000, the Board requested an opinion from a 
medical specialist of the Veterans Health Administration 
(VHA).  That opinion was received in January 2000.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In an April 1990 decision, the Board denied the veteran's 
original claim of service connection for lymphoma; the 
veteran was advised of the decision and his appellate rights 
but failed to file a timely appeal.  

3.  In May 1991, the veteran filed a request to reopen the 
claim of service connection for Hodgkin's lymphoma.  

4.  The request to reopen was subsequently granted; however, 
the veteran died on August [redacted], 1994, before final 
appellate consideration.  

5.  The veteran's Hodgkin's lymphoma, which was first 
clinically manifested many years after service, is not shown 
to be causally related to any incident in service, including 
the demonstrated exposure to ionizing radiation in connection 
with nuclear testing.  



CONCLUSION OF LAW

For the purpose of accrued benefits, the veteran's Hodgkin's 
lymphoma was not due to disease or injury incurred in or 
aggravated by service, nor could it have been presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1987, the veteran filed a claim of service connection 
for Hodgkin's lymphoma due to exposure to ionizing radiation 
in service.  Specifically, the veteran contended that he was 
present at Camp Desert Rock, Nevada, on May 1, 1952, and 
witnessed an atomic detonation at that time.  

A careful review of the veteran's service medical records 
shows that they are negative for complaints or findings of 
Hodgkin's lymphoma.  

The veteran was initially diagnosed as having Hodgkin's 
disease in April 1987.

In September 1988, the RO requested radiation dose 
information for the veteran from the Defense Nuclear Agency 
(DNA), which is a component of the Department of Defense.  In 
a letter dated in October 1988, DNA confirmed that the 
veteran was present at the Nevada Test Site in conjunction 
with Shot DOG, Operation TUMBLER-SNAPPER, on April 18, 1952.  

Although a thorough search of radiation dosimetry data failed 
to produce a record of the veteran's 1952 radiation exposure, 
DNA, using a scientific dose reconstruction titled Analysis 
of Radiation Exposure for Observers and Maneuver Troops, 
Exercise Desert Rock VI, Operation TUMBLER-SNAPPER, concluded 
that the veteran would have received a probable dose of 0.37 
rem gamma for his activities at TUMBLER-SNAPPER.  

This dose was stated to have an upper error bound of 0.63 rem 
gamma and a lower error bound of 0.22 rem gamma.  DNA further 
noted that a dose reconstruction titled Neutron Exposure for 
DoD Nuclear Test Personnel indicated that, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  

In an April 1990 decision, the Board denied the veteran's 
original claim of service connection for lymphoma; the 
veteran was advised of the decision and his appellate rights 
but failed to file a timely appeal.  

In May 1991, the veteran filed a request to reopen the claim 
of service connection for Hodgkin's lymphoma, which included 
a statement dated in June 1989 from his treating physician, 
William A. DiCuccio, M.D., which specifically attributed the 
diagnosis of Hodgkin's lymphoma to his exposure to ionizing 
radiation from an atomic bomb.  Supporting documentation to 
accompany this opinion was not provided.  

The record demonstrates that the request to reopen was 
ultimately granted; however, the veteran is shown to have 
died on August [redacted], 1994, prior to final appellate 
consideration, due to causes unrelated to his claimed 
Hodgkin's lymphoma.  

In January 2000, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
That opinion was also received in January 2000.  

Based on a review of relevant treatise materials and the 
factual background of the veteran's exposure and the 
diagnosis of the disease about 35 years after the exposure, 
the VHA medical specialist, board certified in Internal 
Medicine/Medical Oncology/Nuclear Medicine, concluded that it 
was not likely that the veteran's Hodgkin's disease was 
related to his confirmed exposure to ionizing radiation while 
in service.  


Analysis

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file at date of death, and which were unpaid to the 
veteran for a period not to exceed two years.  Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 5121(a).  

A claim for accrued benefits under 38 U.S.C.A. § 5121 is a 
separate claim from the veteran's claim for service 
connection because it is based on a separate statutory 
entitlement for which an application must be filed in order 
to receive benefits.  See 38 U.S.C.A. § 5121(c).  At the same 
time, however, an accrued benefits claim is derivative of the 
veteran's claim of service connection; i.e., the claimant's 
entitlement is based on the veteran's entitlement.  Zevalkink 
v. Brown, 102 F.3d 1236.  

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for Hodgkin's 
disease is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (1999).  It is pertinent to note 
that this regulatory provision for presumptive service 
connection cannot be applied for favorable consideration in 
this case.  

As noted, in the instant case, the veteran's Hodgkin's 
disease was initially diagnosed in April 1987, many years 
after his discharge from service.  

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  First, there are certain types 
of cancer which will be presumptively service connected.  38 
U.S.C. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by competent medical evidence showing that the 
cancer was due to disease or injury which was incurred in or 
aggravated by service.  

The appellant contends, in essence, that the veteran's 
radiation exposure during service caused the development of 
his Hodgkin's lymphoma.  In the first instance, the claimed 
disability is not among those subject to presumptive service 
connection on the basis of exposure to radiation as shown in 
this case under the provisions of 38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.309(d) (1999).  

Second, service connection may be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to the provisions of 38 C.F.R. § 3.311.  Hodgkin's 
disease also is specifically excluded from those considered 
to be potentially "radiogenic" diseases.  

The Board now turns to the third approach involving the 
question of whether direct service connection can be 
established by showing that claimed disability was due to 
disease or injury which was incurred in or aggravated by 
service.  

Upon careful consideration of the evidence of record, to 
include the VHA and private medical opinions, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim of service connection for Hodgkin's disease 
due to exposure to ionizing radiation in service.  This 
decision is based upon the medical opinion rendered by the 
VHA specialist, who specifically considered and addressed the 
factual background of the veteran's exposure and consulted 
with applicable medical treatise materials and ultimately 
determined that it was unlikely that the veteran's Hodgkin's 
disease could be attributed to the demonstrated exposure to 
ionizing radiation in service.  This position is consistent 
the regulations which do not provide a basis for the grant of 
presumptive service connection for Hodgkin's disease.  

In so holding, the Board notes that it has considered the 
medical opinion proffered by Dr. DiCuccio in support of the 
claim, but finds this opinion that the veteran's Hodgkin's 
lymphoma was secondary to exposure to ionizing radiation, in 
the absence of supporting documentation or discussion, to be 
less probative than that of the VHA specialist.  Therefore, 
the claim of service connection must be denied for accrued 
benefits purposes.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1999).  



ORDER

Service connection for Hodgkin's lymphoma for the purpose of 
accrued benefits is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

